El Juez Presidente Señoe del ToRO,
emitió la opinión del tribunal.
En la Corte Municipal de Ponee se presentó una denun-cia imputando a los acusados: "Que en 23 de marzo de 1925, .... voluntaria y maliciosamente, alteraron la paz y tranquilidad del vecindario, observando una conducta tumul-tuosa y ofensiva, llevando cada uno de los acusados un re-vólver, y en forma provocadora Ramiro Pierantoni, hizo un disparo con dicha arma de fuego que portaba, en el camino vecinal que es una vía pública, observando una conducta amenazante y provocadora.”
Se apeló el caso a la corte de distrito y al comenzar el juicio se pidió por el abogado defensor que se eliminara a Onofre Pierantoni porque la denuncia no imputaba contra él hecho alguno delictivo.
La petición fue desestimada. Se practicó la prueba y la corte finalmente condenó a los acusados imponiendo a cada uno la pena de noventa días de cárcel.
*421No conformes apelaron alegando que la denuncia es substancialmente defectuosa en general y en particular en cuanto al acusado Onofre Pierantoni, y que la sentencia es contraria a las pruebas y a la ley.
A nuestro juicio, en general, la denuncia no es defectuosa. Dada la naturaleza del delito de que se trata, pueden' imputarse varias formas de cometerlo en un sólo cargo, de acuerdo con la siguiente jurisprudencia sentada en el caso de El Pueblo v. Ways, 29 D.P.R. 334, 340:
“Pero aunque se hubieran imputado varias formas de cometer el delito en un solo cargo, la denuncia sería suficiente dada la na-turaleza del delito. ‘Cuando varios modos son nombrados,’ dice Corpus Juris, apoyándose en varias decisiones, ‘por medio de los cuales una alteración de la paz ha sido cometida, una acusación im-putando en un cargo varios actos cometidos al mismo tiempo y como parte de la misma transacción, no constituye duplicidad.’ 9 C. J. 390.”
En cuanto al acusado Onofre Pierantoni los hechos no son suficientes en verdad. Debió haberse accedido a la petición de su abogado formulada en los comienzos del juicio. No se consigna en qué consistió su conducta tumultuosa y ofensiva. El hecho de que llevara un revólver no es por sí solo bastante. Tampoco el simple acto de acompañar al otro acusado.
Quizá sea conveniente decir que la prueba nada en con-creto demostró contra el dicho acusado. Al contrario, la testigb más importante, Juana Pérez, dijo, refiriéndose a él: “El otro no hacía nada.” El fallo condenatorio sólo, al parecer, se basó en la deducción que hizo el juez de distrito de su solidaridad con los actos realizados por el otro acu-sado Ramiro Pierantoni por la circunstancia de ir armado en su compañía. Debió existir algo más tanto en lá denun-cia como en la prueba para acusarlo y condenarlo con éxito.
Examinada la prueba, es amplia y suficiente contra Ramiro Pierantoni. Existían disgustos anteriores con motivo de haberse cerrado cierto paso por una finca. El acu-*422sado, en nn camino, frente a casas habitadas, disparó su re-vólver y alteró la paz del vecindario de tal modo que a una niña le dió un ataque nervioso y hubo que llevarla donde el doctor Pila.
. Por virtud de todo lo expuesto, debe confirmarse la sen-tencia apelada en cuanto al apelante Ramiro Pierantoni y revocarse en cuanto al otro apelante Onofre Pierantoni que será absuelto.
El Juez Asociado Señor Wolf firmó conforme con la sen-tencia.